ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance
Claims 1 - 7 are allowed in light of the application filed on August 12, 2021. 
The following is an Examiner’s statement of reasons for allowance: Independent claims incorporate detailed subject matter of in-loop reshaping with local illumination compensation. 
The closest prior art Rusanovskyy et al. (US 2020/0252653 A1) and He et al. (US 2018/0309995 A1) do not disclose the claimed element, “generating second inter-predicted samples for the current CU based on the LIC parameters, a linear mapping using the LIC parameters, and the first inter-predicted samples for the current CU; and generating output inter-predicted samples for the current CU in the reshaped domain by applying a forward mapping function to the second inter-predicted samples for the current CU” in independent Claim 1, “generating second inter-predicted samples for the current CU in the reshaped domain by applying the forward mapping function to the first inter-predicted samples for the current CU; and generating output inter-predicted samples for the current CU in the reshaped domain based on the LIC parameters, a linear mapping using the LIC parameters, and the second inter-predicted samples for the current CU” in independent Claim 2, and “generating second inter-predicted samples for the current CU in the original domain based on the LIC parameters, a linear mapping using the LIC parameters, and the first inter-predicted samples for the current CU; and generating output inter-predicted samples for the current CU in the reshaped domain by applying the forward mapping function to the second inter-predicted samples for the current CU” in independent Claim 3. 
The Rusanovskyy prior art reference teaches a principle of the deriving LIC parameters when reshaping is used is to derive parameters in the same domain, i.e., either in the original domain (without reshaping) or in the same reshaped domain for both neighbor samples of the current and reference blocks. To achieve this principal, forward and/or inverse reshaping may be applied to the reconstructed neighbor samples of the current block and/or neighbor samples of the reference block and/or samples of reference block. The prior art reference teaches a reshaping process may be applied before an encoding process.  The inverse reshaping parameters may be used to describe the inverse reshaping function that may be coded in bitstream.  The decoded picture may be converted (e.g., converted back) by applying inverse reshaping after decoding. However, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While image reshaping was known at the time of the invention, Applicant's very specific claimed structure of outputting final inter-predicted samples for the current CU in the reshaped domain based on the local illumination compensation (LIC) parameters from neighboring samples from the current CU and the reference block, a linear mapping using the these parameters and a forward mapping function of the previous inter-predicted sample for the current CU in the original domain is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571)270-0498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425